United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 1, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40298
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICHARD L. CRAIG; ROBIN L. ROSS,
also known as Twice R.,

                                    Defendants-Appellants.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 3:01-CR-11-1
                         --------------------

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the convictions and sentences of Richard

L. Craig.   United States v. Craig, No. 04-40298 (5th Cir. Dec. 10,

2004) (unpublished).   The Supreme Court vacated and remanded for

further consideration in light of United States v. Booker, 125 S.

Ct. 738 (2005).     See Craig v. United States, 125 S. Ct. 1877




*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-40298
                                     -2-

(2005).     We requested and received supplemental letter briefs

addressing the impact of Booker.

     Craig argues that his sentence was plainly erroneous under

Booker.     He concedes that our review is for plain error only

because no Sixth Amendment objection was made in the district

court.     See United States v. Mares, 402 F.3d 511, 520 (5th Cir.

2005), cert. denied, --- U.S. ----, 126 S. Ct. 43 (2005).

     There is no dispute that the first two prongs of the plain

error standard are satisfied; there was Sixth Amendment error and

the error was plain.      See id. at 520-21.           In order to meet the

third prong of the plain error standard, Craig must demonstrate

“that the sentencing judge--sentencing under an advisory scheme

rather than a mandatory one--would have reached a significantly

different result.”     Id. at 521.

     The    district   court   sentenced       Craig   at   the   top   of   the

guidelines range and there is no indication in the record what the

district court would have done had it known that the guidelines

were advisory. Craig’s argument that the district court would have

given him a lesser sentence because the facts did not support the

sentence enhancement he received is refuted by the record.               Given

these circumstances, Craig has not met the third prong of the plain

error standard.    See id. at 522.     Craig’s arguments that the error

was structural and that prejudice should otherwise be presumed are

foreclosed.    See United States v. Malveaux, 411 F.3d 558, 560 n.9
                               No. 04-40298
                                    -3-

(5th Cir. 2005), cert. denied, --- U.S. ----, 126 S. Ct. 194

(2005).

     Because   nothing   in   the   Supreme   Court’s   Booker   decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Craig’s convictions and sentences.

     AFFIRMED.